                Case 20-10343-LSS                Doc 1404         Filed 10/05/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 1345

        CERTIFICATE OF NO OBJECTION REGARDING SIXTH MONTHLY
          APPLICATION OF BATES WHITE, LLC FOR ALLOWANCE OF
          COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
     THE PERIOD FROM AUGUST 1, 2020 TO AND INCLUDING AUGUST 31, 2020

                  The undersigned hereby certifies that, as of the date hereof, Bates White, LLC

(“Bates White”) has received no answer, objection or other responsive pleading to the Sixth

Monthly Application of Bates White, LLC for Allowance of Compensation and

Reimbursement of Expenses for the Period from August 1, 2020 to and Including August 31,

2020 (the “Application”) (D.I. 1345), filed on September 18, 2020.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than October 2, 2020 at 4:00 p.m. (Eastern Time).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 20-10343-LSS        Doc 1404     Filed 10/05/20     Page 2 of 2




Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.



    (1) Total Fees        (2) Total Expenses          (3) 80% of           Total Debtors are
      Requested               Requested             Requested Fees         Authorized to Pay
                                                                              ( (2) + (3) )

     $29,180.50                  $0.00                $23,344.40                  $23,344.40

              WHEREFORE, Bates White respectfully requests that the Application be approved.


Dated: October 5, 2020                      BATES WHITE, LLC
       Wilmington, Delaware
                                            /s/ Andrew R. Evans
                                            Andrew R. Evans
                                            Partner
                                            2001 K Street NW,
                                            North Building, Suite 500
                                            Washington, DC 20006
                                            Telephone: 202-354-1187
                                            Email: andrew.evans@bateswhite.com

                                            ABUSE CLAIMS CONSULTANT AND
                                            ADVISOR TO THE DEBTORS AND
                                            DEBTORS IN POSSESSION
